OPINION
{¶ 1} Leneil Alexander entered a plea of guilty to one count of possession of crack cocaine, a fourth degree felony. The parties agreed to a sixth-month sentence, which was the minimum sentence provided for by statute, which the trial court imposed along with a *Page 2 
mandatory minimum license suspension of six months. In return for Alexander's plea of guilty, the State dismissed two other counts of a three-count indictment.
 {¶ 2} Alexander appealed, and counsel was appointed to prosecute the appeal. On July 24, 2008, appointed appellate counsel filed anAnders brief in accordance with Anders v. California (1967),386 U.S. 738, wherein counsel represented that, after review of the record, he could ascertain no arguably meritorious issues to present on appeal. By magistrate's order of August 6, 2008, this court informed Alexander that his counsel had filed an Anders brief and of the significance of anAnders brief. We invited Alexander to file a pro se brief assigning error for review within sixty days of August 6, 2008. Alexander has filed nothing with this court.
 {¶ 3} Pursuant to our responsibilities under Anders, we have independently reviewed the entire record of this case and we have concluded, as did appointed appellate counsel, that there are no arguably meritorious issues for appellate review and that this appeal is entirely frivolous.
 {¶ 4} Accordingly, the judgment from which this appeal is taken will be affirmed.
FAIN, J. and DONOVAN, J., concur.
Copies mailed to:
  Hon. Douglas M. Rastatter *Page 1